UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: December 1, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 RUBY TUESDAY, INC. (Exact name of registrant as specified in its charter) GEORGIA 63-0475239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Church Avenue, Maryville, Tennessee 37801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (865) 379-5700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x (Number of shares of common stock, $0.01 par value, outstanding as of January 5, 2016) RUBY TUESDAY, INC. INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 1, 2, 2015 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THIRTEEN AND TWENTY-SIX WEEKS ENDED DECEMBER 1, 2, 2014 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE TWENTY-SIX WEEKS ENDED DECEMBER 1, 2, 2014 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7-29 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30-44 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 44 ITEM 4. CONTROLS AND PROCEDURES 45 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 45 ITEM 1A. RISK FACTORS 45 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 46 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 46 ITEM 4. MINE SAFETY DISCLOSURES 46 ITEM 5. OTHER INFORMATION 46 ITEM 6. EXHIBITS 47 SIGNATURES 48 2 Special Note Regarding Forward-Looking Information This Quarterly Report on Form 10-Q contains various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements represent our expectations or beliefs concerning future events, including one or more of the following: future financial performance (including our estimates of growth in same-restaurant sales, average unit volumes, operating margins, expenses, and other items), future capital expenditures, the effect of strategic initiatives (including statements relating to cost savings initiatives and the benefits of our marketing), the opening or closing of restaurants by us or our franchisees, sales of our real estate or purchases of new real estate, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, compliance with financial covenants in our debt instruments, payment of dividends, stock and bond repurchases, restaurant acquisitions and dispositions, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements, including, without limitation, the risks and uncertainties described in the Risk Factors included in Part I, Item A of our Annual Report on Form 10-K for the year ended June 2, 2015 and in Part II, Item 1A of this Quarterly Report on Form 10-Q for the 13 and 26 weeks ended December 1, 2015. 3 PART I — FINANCIAL INFORMATION ITEM 1. RUBY TUESDAY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS EXCEPT PER-SHARE DATA) (UNAUDITED) DECEMBER 1, JUNE 2, (as adjusted) Assets (NOTE 1) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories: Merchandise China, silver and supplies Income tax receivable – Prepaid rent and other expenses Assets held for sale Total current assets Property and equipment, net Deferred income taxes, net – Other assets Total assets $ $ Liabilities & Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities: Taxes, other than income and payroll Payroll and related costs Insurance Deferred revenue – gift cards Rent and other Current portion of long-term debt, including capital leases Income tax payable – Deferred income taxes, net 7 Total current liabilities Long-term debt and capital leases, less current maturities Deferred income taxes, net – Deferred escalating minimum rent Other deferred liabilities Total liabilities Commitments and contingencies (Note 12) Shareholders’ equity: Common stock, $0.01 par value; (authorized: 100,000 shares; issued and outstanding: 62,048 shares at 12/01/15; 62,098 shares at 6/02/15) Capital in excess of par value Retained earnings Deferred compensation liability payable in Company stock Company stock held by Deferred Compensation Plan ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities & shareholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 RUBY TUESDAY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (IN THOUSANDS EXCEPT PER-SHARE DATA) (UNAUDITED) THIRTEEN WEEKS ENDED TWENTY-SIX WEEKS ENDED DECEMBER 1, DECEMBER 2, DECEMBER 1, DECEMBER 2, (as adjusted) (as adjusted) (NOTE 1) (NOTE 1) Revenue: Restaurant sales and operating revenue $ Franchise revenue Operating costs and expenses: Cost of goods sold (excluding depreciation and amortization shown below) Payroll and related costs Other restaurant operating costs Depreciation and amortization Selling, general and administrative, net Closures and impairments, net Trademark impairment – – Interest expense, net Loss before income taxes ) Benefit for income taxes ) Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Pension liability reclassification Total comprehensive loss $ ) $ ) $ ) $ ) Loss per share: Basic $ ) $ ) $ ) $ ) Diluted ) Weighted average shares: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 5 RUBY TUESDAY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) TWENTY-SIX WEEKS ENDED DECEMBER 1, DECEMBER 2, (as adjusted) (NOTE 1) Operating activities: Net loss ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Loss on impairments, including disposition of assets Trademark impairment – Share-based compensation expense Excess tax benefits from share-based compensation – ) Lease reserve adjustments Deferred escalating minimum rent Other, net Changes in operating assets and liabilities: Receivables ) Inventories ) ) Income taxes ) ) Prepaid and other assets ) ) Accounts payable, accrued and other liabilities ) ) Net cash (used)/provided by operating activities ) Investing activities: Purchases of property and equipment ) ) Proceeds from disposal of assets Insurance proceeds from property claims – Reductions in Deferred Compensation Plan assets Other, net – Net cash used by investing activities ) ) Financing activities: Principal payments on long-term debt and capital leases ) ) Stock repurchases (9 ) ) Payments for debt issuance costs ) ) Proceeds from exercise of stock options – Excess tax benefits from share-based compensation – 22 Net cash used by financing activities ) ) Decrease in cash andcash equivalents ) ) Cash and cash equivalents: Beginning of year End of quarter Supplemental disclosure of cash flow information: Cash paid for: Interest, net of amount capitalized Income taxes, net Significant non-cash investing and financing activities: Retirement of fully depreciated assets $ 8,243 Reclassification of properties to assets held for sale The accompanying notes are an integral part of the condensed consolidated financial statements. 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION Ruby Tuesday, Inc., including its wholly-owned subsidiaries (“RTI,” the “Company,” “we,” and/or “our”), owns and operates Ruby Tuesday® casual dining and Lime Fresh Mexican Grill® (“Lime Fresh”) fast casual restaurants.We also franchise the Ruby Tuesday concept in selected domestic and international markets and the Lime Fresh concept in selected domestic markets.The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Accordingly, they do notinclude all of the information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring entries) considered necessary for a fair presentation have been included.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the Condensed ConsolidatedFinancial Statements and accompanying notes.Actual results could differ from those estimates.Operating results for the 26-week period ended December 1, 2015 are not necessarily indicative of results that may be expected for the 52-week year ending May 31, 2016. The Condensed Consolidated Balance Sheet at June 2, 2015 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements.As discussed below, we have made certain reclassifications to prior year amounts in our Condensed Consolidated Financial Statements to conform to the current period. For further information, refer to the consolidated financial statements and footnotes thereto included in RTI’s Annual Report on Form 10-K for the fiscal year ended June 2, 2015. Reclassifications As further reflected in Note 6 to the Condensed Consolidated Financial Statements, we adopted Accounting Standards Update (“ASU”) 2015-03, Interest-Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs (“ASU 2015-03”) during the first quarter of fiscal year 2016.As shown in the table below, pursuant to the guidance in ASU 2015-03 we have reclassified unamortized debt issuance costs associated with our senior notes and mortgage loan obligations in our previously reported Consolidated Balance Sheet as of June 2, 2015 as follows (in thousands): As presented June 2, 2015 Reclassifications As adjusted June 2, 2015 Prepaid rent and other expenses Other assets Current maturities of long-term debt, including capital leases Long-term debt and capital leases, less current maturities As shown in the table below, we have also reclassified amortization of intangible assets from Other restaurant operating costs to Depreciation and amortization in the Condensed Consolidated Statements of Operations and Comprehensive Loss for the prior period to be comparable with the classification for the 13 and 26 weeks ended December 1, 2015.We made this reclassification to more accurately reflect the nature of the expenses in our Condensed Consolidated Statements of Operations and Comprehensive Loss.Amounts presented are in thousands. As presented Thirteen weeks ended December 2, 2014 Reclassifications As adjusted Thirteen weeks ended December 2, 2014 Other restaurant operating costs $ 60,097 $ (581) Depreciation and amortization 7 As presented Twenty-Six weeks ended December 2, 2014 Reclassifications As adjusted Twenty-Six weeks ended December 2, 2014 Other restaurant operating costs $ 119,896 $ (1,162) Depreciation and amortization Change in Accounting Principle During the first quarter of fiscal year 2016, we completed the implementation of a new inventory management system in our company-owned restaurants.In connection with this implementation, we changed our method of accounting for inventory from the lower of cost (first-in, first-out) or market method utilized by our legacy system to the lower of cost or market method using a weighted-average cost method.We believe this change in accounting principle is preferable because we believe it will result in greater precision in the costing of inventories.In addition, the weighted-average cost method better aligns with the functionality of the new inventory management system.We determined that the effects of adopting the average cost method were not material to our Condensed Consolidated Financial Statements.Prior to the conversion to the new inventory management system, we were not able to determine the impact of the change to the weighted-average cost method.Therefore, we did not retroactively apply the change to periods prior to fiscal year 2016. NOTE 2 – LOSS PER SHARE Loss per share is computed by dividing net loss by the weighted average number of common shares outstanding during each period presented.Diluted loss per share does not give effect to stock options and restricted stock outstanding during the applicable periods as the effect would be anti-dilutive.The following table reflects the calculation of weighted average common and dilutive potential common shares outstanding as presented in the accompanying Condensed Consolidated Statements of Operations and Comprehensive Loss (in thousands, except per share data): Thirteen weeks ended Twenty-six weeks ended December 1, December 2, December 1, December 2, Net loss $ Weighted-average common shares outstanding Dilutive effect of stock options and restricted stock – Weighted average common and dilutive potential common shares outstanding Basic loss per share $ $ $ Diluted loss per share $ Stock options with an exercise price greater than the average market price of our common stock and certain options, restricted stock, and restricted share units with unrecognized compensation expense do not impact the computation of diluted loss per share because the effect would be anti-dilutive.The following table summarizes on a weighted-average basis stock options, restricted shares, and restricted share units that were excluded from the computation of diluted loss per share because their inclusion would have had an anti-dilutive effect (in thousands): Thirteen weeks ended Twenty-six weeks ended December 1, 2015 December 2, 2014 December 1, 2015 December 2, 2014 Stock options Restricted shares / Restricted share units 964 857 Total 8 NOTE 3 – FRANCHISE PROGRAMS As of December 1, 2015, our domestic and international franchisees collectively operated 78 domestic and international Ruby Tuesday restaurants and eight domestic Lime Fresh restaurants.We do not own any equity interest in our existing franchisees. Under the terms of the franchise operating agreements, we charge a royalty fee (generally 4.0% of monthly gross sales for our Ruby Tuesday concept franchisees and 5.25% of monthly gross sales for our Lime Fresh concept franchisees) and require all domestic franchisees to contribute a percentage, 1.5% as of December 1, 2015, of monthly gross sales to a national advertising fund formed to cover their pro rata portion of the production and airing costs associated with our national advertising campaign.Under the terms of those agreements, we can charge up to 3.0% of monthly gross sales for this national advertising fund. Advertising amounts received from domestic franchisees are considered by RTI to be reimbursements, recorded on an accrual basis as earned, and have been netted against Selling, general and administrative expenses in the Condensed Consolidated Statements of Operations and Comprehensive Loss. In addition to the advertising fee discussed above, our Ruby Tuesday concept franchise agreements allow us to charge up to a 2.0% support service fee and a 1.5% marketing and purchasing fee.Our last support services contract expired on June 30, 2015.For the 13 and 26 weeks ended December 1, 2015, we recorded $0.3 million and $0.5 million, respectively, and for the 13 and 26 weeks ended December 2, 2014, we recorded $0.2 million and $0.7 million, respectively, in support service and marketing and purchasing fees, which were an offset to Selling, general and administrative, net in our Condensed Consolidated Statements of Operations and Comprehensive Loss. NOTE 4 – ACCOUNTS RECEIVABLE Accounts receivable consist of the following (in thousands): December 1, 2015 June 2, 2015 Rebates receivable $ $ Amounts due from franchisees Third-party gift card sales Other receivables $ $ We negotiate purchase arrangements, including price terms, with designated and approved suppliers on behalf of us and our franchise system.We receive various volume discounts and rebates based on purchases for our Company-owned restaurants from numerous suppliers. Amounts due from franchisees consist of royalties, license and other miscellaneous fees, a substantial portion of which represents current and recently-invoiced billings. NOTE 5 – PROPERTY, EQUIPMENT, ASSETS HELD FOR SALE, AND OPERATING LEASES Property and equipment, net, is comprised of the following (in thousands): December 1, 2015 June 2, 2015 Land $ $ Buildings Improvements Restaurant equipment Other equipment Surplus properties* Construction in progress and other Less accumulated depreciation $ $ 9 * Surplus properties represent assets held for sale that are not classified as such in the Condensed Consolidated Balance Sheets as we do not expect to sell these assets within the next 12 months.These assets primarily consist of parcels of land upon which we have no intention to build restaurants, closed properties which include a building, and liquor licenses not needed for operations. Included within the current assets section of our Condensed Consolidated Balance Sheets at December 1, 2015 and June 2, 2015 are amounts classified as held for sale totaling $8.0 million and $5.5 million, respectively.Assets held for sale primarily consist of parcels of land upon which we have no intention to build restaurants, land and buildings of closed restaurants, and various liquor licenses.During the 13 weeks ended December 1, 2015, we entered into an agreement to sell eight Company-owned Lime Fresh restaurants in Florida for approximately $6.3 million, which we expect to complete over the remainder of fiscal year 2016, and closed the remaining 11 Company-owned Lime Fresh restaurants.Accordingly, included within amounts classified as assets held for sale as of December 1, 2015 was $2.0 million, an amount representing the net book value of improvements, restaurant equipment, and other equipment associated with the eight restaurants that we plan to sell over the remainder of fiscal year 2016. During the 13 and 26 weeks ended December 1, 2015, we sold surplus properties with carrying values of $0.6 million and $2.7 million, respectively, at net gains of $0.4 million and $1.0 million, respectively.Cash proceeds, net of broker fees, from these sales during the 13 and 26 weeks ended December 1, 2015 totaled $1.0 million and $3.7 million, respectively.During the 13 and 26 weeks ended December 2, 2014, we sold surplus properties with carrying values of $4.5 million for both periods, at net gains of $0.8 million and $1.1 million, respectively.Cash proceeds, net of broker fees, from these sales during the 13 and 26 weeks ended December 2, 2014 totaled $5.3 million and $5.6 million, respectively. NOTE 6 – LONG-TERM DEBT AND CAPITAL LEASES Long-term debt and capital lease obligations consist of the following (in thousands): December 1, 2015 June 2, 2015 Senior unsecured notes $ $ Unamortized discount (2,162) Unamortized debt issuance costs Senior unsecured notes less unamortized discount and debt issuance costs Revolving credit facility – – Mortgage loan obligations Unamortized premium - mortgage loan obligations Unamortized debt issuance costs - mortgage loan obligations Capital lease obligations Less current maturities $ $ On May 14, 2012, we entered into an indenture (the “Indenture”) among Ruby Tuesday, Inc., certain subsidiaries of the Company as guarantors and Wells Fargo Bank, National Association as trustee, governing the Company’s $250.0 million aggregate principal amount of 7.625% senior notes due 2020 (the “Senior Notes”).The Senior Notes were issued at a discount of $3.7 million, which is being amortized using the effective interest method over the eight-year term of the notes. The Senior Notes are guaranteed on a senior unsecured basis by our existing and future domestic restricted subsidiaries, subject to certain exceptions.They rank equal in right of payment with our existing and future senior indebtedness and senior in right of payment to any of our future subordinated indebtedness.The Senior Notes are effectively subordinated to all of our secured debt, including borrowings outstanding under our revolving credit facility, to the extent of the value of the assets securing such debt and structurally subordinated to all of the liabilities of our existing and future subsidiaries that do not guarantee the Senior Notes. 10 Interest on the Senior Notes is calculated at 7.625% per annum, payable semiannually on each May 15 and November 15 to holders of record on the May 1 or November 1 immediately preceding the interest payment date.Accrued interest on the Senior Notes and our other long-term debt and capital lease obligations was $1.0 million and $1.1 million as of December 1, 2015 and June 2, 2015, respectively, and is included in Accrued liabilities – Rent and other in our Consolidated Balance Sheets.The Senior Notes mature on May 15, 2020. At any time prior to May 15, 2016, we may redeem the Senior Notes, in whole or in part, at a redemption price equal to 100% of the principal amount, plus an applicable “make-whole” premium and accrued and unpaid interest.At any time on or after May 15, 2016, we may redeem the Senior Notes, in whole or in part, at the redemption prices specified in the Indenture plus accrued and unpaid interest.There is no sinking fund for the Senior Notes. The Indenture contains covenants that limit, among other things, our ability and the ability of certain of our subsidiaries to (i) incur or guarantee additional indebtedness; (ii) declare or pay dividends, redeem stock or make other distributions to stockholders; (iii) make certain investments; (iv) create liens or use assets as security in other transactions; (v) merge or consolidate, or sell, transfer, lease or dispose of substantially all of their assets; (vi) enter into transactions with affiliates; and (vii) sell or transfer certain assets.The Indenture also restricts the declaration and payment of a dividend or other distribution on, and/or repurchase by RTI in respect of, its outstanding common stock at any time and from time to time.These covenants are subject to a number of important exceptions and qualifications, as described in the Indenture, and certain covenants will not apply at any time when the Senior Notes are rated investment grade by the Rating Agencies, as defined in the Indenture.The Indenture also provides for events of default, which, if any of them occurs, would permit or require the principal, premium, if any, interest and any other monetary obligations on all the then outstanding Senior Notes to be due and payable immediately. On December 3, 2013, we entered into a four-year revolving credit agreement (the “Senior Credit Facility”) under which we may borrow up to $50.0 million with the option, subject to certain conditions, to increase the facility by up to $35.0 million.The terms of the Senior Credit Facility provide for a $25.0 million sublimit for the issuance of standby letters of credit. Under the terms of the Senior Credit Facility, interest rates charged on borrowings can vary depending on the interest rate option we choose to utilize.Our options for the rate are a Base Rate or LIBOR plus an applicable margin, provided that the rate shall not be less than zero.The Base Rate is defined as the highest of the issuing bank’s prime rate, the Federal Funds rate plus 0.50%, or the Adjusted LIBO rate (as defined in the Senior Credit Facility) plus 1.0%.The applicable margin for the LIBOR rate-based option is a percentage ranging from 2.50% to 3.50% and for the Base Rate option is a percentage ranging from 1.50% to 2.50%.We pay commitment fees quarterly ranging from 0.40% to 0.75% on the unused portion of the Senior Credit Facility. As security for the Senior Credit Facility, we granted the lenders liens and security interests in substantially all of the shares of capital stock of the Company and each of our present and future subsidiaries, substantially all of the personal property of the Company and each of our present and future subsidiaries, and the real property, improvements, and fixtures of 49 Ruby Tuesday restaurants.The real property, improvements, and fixtures of the 49 restaurants pledged as collateral appraised at $101.4 million at the time of the transaction and have a December 1, 2015 net book value of $78.7 million. We had no borrowings outstanding under the Senior Credit Facility at December 1, 2015.After consideration of letters of credit outstanding, we had $38.3 million available under the Senior Credit Facility as of December 1, 2015. The Senior Credit Facility contains a number of customary affirmative and negative covenants that, among other things, limit or restrict our ability to incur liens, engage in mergers or other fundamental changes, make acquisitions, investments, loans and advances, pay dividends or other distributions, sell or otherwise dispose of certain assets, engage in certain transactions with affiliates, enter into burdensome agreements or certain hedging agreements, amend organizational documents, change accounting practices, incur additional indebtedness and prepay other indebtedness. Under the terms of the Senior Credit Facility we are allowed, under certain circumstances, to repurchase up to $20.0 million of the Senior Notes in any fiscal year.We did not repurchase any Senior Notes during the 26 weeks ended December 1, 2015. 11 Under the Senior Credit Facility, we are required to comply with financial covenants relating to the maintenance of a maximum leverage ratio and a minimum fixed charge coverage ratio.The terms of the Senior Credit Facility require us to maintain a maximum leverage ratio of no more than 4.50 to 1.0 and a minimum fixed charge coverage ratio of 1.50 to 1.0 for the quarter ended December 1, 2015.For the remainder of fiscal year 2016, the Senior Credit Facility requires us to maintain a maximum leverage ratio of 4.50 to 1.0 (for our third fiscal quarter) and 4.40 to 1.0 (for our fourth fiscal quarter), and requires us to maintain a minimum fixed charge coverage ratio of 1.55 to 1.0 (for our third fiscal quarter) and 1.60 to 1.0 (for our fourth fiscal quarter).The minimum required ratios fluctuate thereafter as provided in the Senior Credit Facility. The Senior Credit Facility terminates no later than December 3, 2017.Upon the occurrence of an event of default, the lenders may terminate the loan commitments, accelerate all loans and exercise any of their rights under the Senior Credit Facility and any ancillary loan documents. On December 3, 2013, in connection with our entry into the Senior Credit Facility, the Company and certain of its subsidiaries entered into loan modification agreements (the “Loan Modification Agreements”) with certain mortgage lenders to, among other things, provide waivers and consents under certain of our mortgage loan obligations to enter into the Senior Credit Facility.The Loan Modification Agreements also amended certain financial reporting requirements under the specified loans and modify and/or provide for certain financial covenants for the specified loans, including the maximum leverage ratio and the minimum fixed charge coverage ratio. We were in compliance with our maximum leverage ratio and our minimum fixed charge coverage ratio as of December 1, 2015. Our $22.0 million in mortgage loan obligations as of December 1, 2015 consists of various loans acquired upon franchise acquisitions.These loans, which mature between January 2017 and October 2021, have balances which range from $0.6 million to $7.1 million and interest rates of 7.60% to 10.17%.Many of the properties acquired from franchisees collateralize the loans outstanding. During the first quarter of fiscal year 2016, we prepaid and retired ten mortgage loan obligations with an aggregate balance of $8.3 million as of June 2, 2015 using cash on hand.Additionally, we paid $0.9 million in prepayment premiums and an insignificant amount of accrued interest in connection with the retirement of these obligations.The prepayment of this debt eliminated one mortgage lender and allowed for the release of 26 properties which had served as collateral. NOTE 7 – CLOSURES AND IMPAIRMENTS EXPENSE Closures and impairments expense includes the following for the 13 and 26 weeks ended December 1, 2015 and December 2, 2014 (in thousands): Thirteen weeks ended Twenty-six weeks ended December 1, December 2, December 1, December 2, Closures and impairments from continuing operations: Property impairments $6,215 $ 1,216 $ 8,792 $ 2,272 Closed restaurant lease reserves 3,721 295 761 Other closing costs 498 628 Gain loss on sale of surplus properties Closures and impairments, net $ 10,073 $ 1,075 $ 12,785 $ 2,557 As previously discussed in Note 5 to the Condensed Consolidated Financial Statements, during the 13 weeks ended December 1, 2015, we entered into an agreement to sell eight Company-owned Lime Fresh restaurants in Florida for approximately $6.3 million which we expect to complete over the remainder of fiscal year 2016, and closed the remaining 11 Company-owned Lime Fresh restaurants.Included within closures and impairments, net for the 13 weeks ended December 1, 2015 are $7.6 million of impairments, lease reserves, and other charges relating to the closed Lime Fresh restaurants.Further information regarding closures and impairments expense for the Lime Fresh concept for all periods presented is contained in Note 11 to the Condensed Consolidated Financial Statements. 12 In connection withthe planned sale of eight Company-owned Lime Fresh restaurants and the closing of the remaining 11 Company-owned Lime Fresh restaurants as discussed above, during the 13 weeks ended December 1, 2015, we recorded a $2.0 million trademark impairment charge representing a partial impairment of the Lime Fresh trademark.The Lime Fresh trademark has a net book value of $0.9 million remaining at December 1, 2015. A rollforward of our reserve for future lease obligations associated with closed properties is as follows (in thousands): Reserve for Lease Obligations Balance at June 2, 2015 $ Closing expense including rent and other lease charges Payments ) Other adjustments Balance at December 1, 2015 $ The amounts comprising future lease obligations in the table above are estimated using certain assumptions, including the period of time it will take to settle the lease with the landlord or find a suitable sublease tenant, and the amount of actual future cash payments could differ from our recorded lease obligations.Of the total future lease obligations included in the table above, $9.8 million and $7.0 million are included within the Accrued liabilities – Rent and other caption in our Condensed Consolidated Balance Sheets as of December 1, 2015 and June 2, 2015, respectively.For the remainder of fiscal year 2016 and beyond, we expect that our focus will be on obtaining settlements, or subleases as necessary, on as many of these leases as possible and these settlements could be higher or lower than the amounts recorded.The actual amount of any cash payments made by the Company for lease contract termination costs will be dependent upon ongoing negotiations with the landlords of the leased restaurant properties. NOTE 8 – EMPLOYEE POST-EMPLOYMENT BENEFITS We sponsor three defined benefit pension plans for active employees and offer certain postretirement benefits for retirees.A summary of each of these is presented below. Retirement Plan RTI sponsors the Morrison Restaurants Inc. Retirement Plan (the “Retirement Plan”).Effective December 31, 1987, the Retirement Plan was amended so that no additional benefits would accrue and no new participants may enter the Retirement Plan after that date.Participants receive benefits based upon salary and length of service. Minimum funding for the Retirement Plan is determined in accordance with the guidelines set forth in employee benefit and tax laws.From time to time we may contribute additional amounts as we deem appropriate.We estimate that we will be required to make contributions totaling $0.1 million to the Retirement Plan during the remainder of fiscal year 2016. Executive Supplemental Pension Plan and Management Retirement Plan Under these unfunded defined benefit pension plans, eligible employees earn supplemental retirement income based upon salary and length of service, reduced by social security benefits and amounts otherwise receivable under other specified Company retirement plans.Effective June 1, 2001, the Management Retirement Plan was amended so that no additional benefits would accrue and no new participants may enter the plan after that date.In December 2015, the Executive Supplemental Pension Plan was similarly amended effective as of January 1, 2016 for current participants, and as of January 1, 2018 for two specified potential participants, who are currently not named executive officers. We do not expect this amendment to have a material impact on our Condensed Consolidated Financial Statements. Included in our Condensed Consolidated Balance Sheets as of December 1, 2015 and June 2, 2015 are amounts within Accrued liabilities: Payroll and related costs of $3.2 million as of both dates and amounts within Other deferred liabilities of $34.7 million and $33.9 million, respectively, relating to our three defined benefit pension plans. 13 Postretirement Medical and Life Benefits Our Postretirement Medical and Life Benefits plans provide medical and life insurance benefits to certain retirees.The medical plan requires retiree cost sharing provisions that are more substantial for employees who retire after January 1, 1990. The following tables detail the components of net periodic benefit costs and the amounts recognized in our Condensed Consolidated Financial Statements for the Retirement Plan, Management Retirement Plan, and the Executive Supplemental Pension Plan (collectively, the “Pension Plans”) and the Postretirement Medical and Life Benefits plans (in thousands): Pension Plans Thirteen weeks ended Twenty-six weeks ended December 1, December 2, December 1, December 2, Service cost $ 42 $ 75 $ $ Interest cost Expected return on plan assets ) Recognized actuarial loss Net periodic benefit cost $ Postretirement Medical and Life Benefits Thirteen weeks ended Twenty-six weeks ended December 1, December 2, December 1, December 2, Service cost $ 1 $ 1 $ 2 $ 2 Interest cost 12 11 24 23 Recognized actuarial loss 33 34 65 67 Net periodic benefit cost $ 46 $ 46 $ 91 $ 92 We reclassified recognized actuarial losses of $0.5 million and $1.2 million during the 13 and 26 weeks ended December 1, 2015, respectively, and $0.5 million and $0.9 million during the 13 and 26 weeks ended December 2, 2014, respectively, out of accumulated other comprehensive loss and into pension expense, which is included in Selling, general and administrative, net within our Condensed Consolidated Statements of Operations and Comprehensive Loss. Accumulated other comprehensive loss in our Condensed Consolidated Balance Sheets as of December 1, 2015 and June 2, 2015 was $10.5 million and $10.9 million, respectively.The change in accumulated other comprehensive loss during the 26 weeks ended December 1, 2015 was attributable to $1.2 million of recognized actuarial losses as discussed above which were offset by $0.7 million of additional liability related to our pension plans. We also sponsor two defined contribution retirement savings plans. Information regarding these plans is included in our Annual Report on Form 10-K for the fiscal year ended June 2, 2015. NOTE 9 – INCOME TAXES Under Accounting Standards Codification 740 (“ASC 740”), companies are required to apply their estimated annual tax rate on a year-to-date basis in each interim period.Under ASC 740, companies should not apply the estimated annual tax rate to interim financial results if the estimated annual tax rate is not reliably predictable.In this situation, the interim tax rate should be based on the actual year-to-date results.Due to changes in our projections, which have fluctuated as we work through our brand repositioning, a reliable projection of our annual effective rate has been difficult to determine.As such, we recorded a tax provision for the 13 and 26 weeks ended December 1, 2015 and December 2, 2014 based on the actual year-to-date results, in accordance with ASC 740. 14 We regularly evaluate the need for a valuation allowance for deferred tax assets by assessing whether it is more likely than not that we will realize the deferred tax assets in the future. A valuation allowance assessment is performed each reporting period, with any additions or adjustments reflected in earnings in the period of assessment. In assessing the need for a valuation allowance, we consider both positive and negative evidence related to the likelihood of realization of the deferred tax assets for each jurisdiction.Our valuation allowance for deferred tax assets totaled $73.0 million and $62.8 million as of December 1, 2015 and June 2, 2015, respectively. We recorded a tax benefit of $0.2 million and $1.2 million for the 13 and 26 weeks ended December 1, 2015, respectively, compared to a tax benefit of $0.6 million and $3.2 million for the 13 and 26 weeks ended December 2, 2014.Included in our $3.2 million tax benefit for the 26 weeks ended December 2, 2014 was a benefit of $3.2 million representing an immaterial prior period correction to our deferred tax asset valuation allowance. We had a gross liability for unrecognized tax benefits, exclusive of accrued interest and penalties, of $4.8 million and $3.9 million, respectively, as of December 1, 2015 and June 2, 2015, of which $4.0 million and $3.3 million, respectively, was reclassified against our deferred tax assets.As of December 1, 2015 and June 2, 2015, the total amount of unrecognized tax benefits that, if recognized, would impact our effective tax rate was $3.1 million and $2.4 million, respectively.The liability for unrecognized tax benefits as of December 1, 2015 includes $0.4 million related to tax positions for which it is reasonably possible that thetotal amounts could change within the next twelve months based on the outcome of examinations and negotiations with tax authorities. Interest and penalties related to unrecognized tax benefits are recognized as components of income tax expense.As of December 1, 2015 and June 2, 2015, we had accrued $0.5 million and $0.4 million, respectively, for the payment of interest and penalties. At December 1, 2015, we are no longer subject to U.S. federal income tax examinations by tax authorities for fiscal years prior to 2011, and with few exceptions, we are no longer subject to state and local examinations by tax authorities prior to fiscal year 2012. NOTE 10 – SHARE-BASED EMPLOYEE COMPENSATION We compensate our employees and directors using share-based compensation through the following plans: The Ruby Tuesday, Inc. Stock Incentive Plan and the Ruby Tuesday, Inc. 1996 Stock Incentive Plan A committee, appointed by the Board of Directors, administers the Ruby Tuesday, Inc. Stock Incentive Plan (“SIP”) and the Ruby Tuesday, Inc. 1996 Stock Incentive Plan (“1996 SIP”), and has full authority in its discretion to determine the key employees, officers, and non-employee directors to whom share-basedincentives are granted and the terms and provisions of share-based incentives.Option grants under the SIP and 1996 SIP can have varying vesting provisions and exercise periods as determined by such committee.A majority of currently outstanding options granted under the SIP and 1996 SIP vest within three years following the date of grant and expire seven years after the date of grant.The SIP and 1996 SIP permit the committee to make awards of shares of common stock, awards of stock options or other derivative securities related to the value of the common stock, and certain cash awards to eligible persons.These discretionary awards may be made on an individual basis or for the benefit of a group of eligible persons.All options awarded under the SIP and 1996 SIP have been awarded with an exercise price equal to the fair market value at the time of grant. At December 1, 2015, we had reserved a total of 6,876,000 shares of common stock for the SIP and 1996 SIP.Of the reserved shares at December 1, 2015, 1,774,000 were subject to options outstanding.Stock option exercises are settled with the issuance of new shares.Net shares of common stock available for issuance at December 1, 2015 were 5,102,000. 15 Stock Options The following table summarizes our stock option activity under these plans for the 26 weeks ended December 1, 2015 (in thousands, except per-share data): Stock Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value Service-based vesting: Balance at June 2, 2015 $ Cancellations and forfeitures ) Expired ) Balance at December 1, 2015 $ $– Exercisable $ $– Market-based vesting: Balance at June 2, 2015 $ Cancellations and forfeitures ) Balance at December 1, 2015 $ $– Exercisable – $ – – $– At December 1, 2015, there was approximately $0.5 million of unrecognized pre-tax compensation expense related to non-vested stock options.This cost is expected to be recognized over a weighted average period of 1.2 years. Restricted Stock and Restricted Stock Units (“RSU”) The following table summarizes our restricted stock and RSU activity for the 26 weeks ended December 1, 2015 (in thousands, except per-share data): Weighted-Average Number of Grant-Date Service-based vesting: Shares Fair Value Unvested at June 2, 2015 Granted Vested Forfeited Unvested at December 1, 2015 Weighted-Average Number of Grant-Date Market-based vesting: Shares Fair Value Unvested at June 2, 2015 – $– Granted Unvested at December 1, 2015 The fair values of the restricted stock and RSU awards reflected above were based on the fair market value of our common stock at the time of grant.At December 1, 2015, unrecognized compensation expense related to restricted stock and RSU grants totaled approximately $3.9 million and will be recognized over a weighted average vesting period of approximately 1.7 years. During the 13 weeks ended December 1, 2015, we granted approximately 100,000 restricted shares to non-employee directors under the terms of the Stock Incentive Plan.These shares cliff vest over a one year period following grant of the award. During the first quarter of fiscal year 2016, we granted 244,000 service-based and 262,000 market-based RSUs to certain employees under the terms of the SIP and 1996 SIP.The service-based RSUs will vest in three equal installments over a three-year period following the date of grant.The market-based RSUs will cliff vest at the end of a three-year period following the date of grant.Vesting of the market-based RSUs is further contingent upon the Company’s achievement of a total shareholder return market condition over a three year period, which will be measured in the first quarter of fiscal 2019. 16 On July 25, 2015, our then President Ruby Tuesday Concept and Chief Operations Officer left the Company.Accordingly, included within our share-based compensation expense for the 26 weeks ended December 1, 2015 is a forfeiture credit of $1.3 million in connection with the forfeiture of 333,000 unvested stock options and 137,000 unvested shares of restricted stock. Included within Selling, general, and administrative, net in our Condensed Consolidated Statements of Operations and Comprehensive Loss is share-based compensation expense of $1.0 million and $0.7 million for the 13 and 26 weeks ended December 1, 2015, respectively, and $2.0 million and $3.7 million for the 13 and 26 weeks ended December 2, 2014, respectively. NOTE 11 – SEGMENT REPORTING As discussed in Note 1 to the Condensed Consolidated Financial Statements, we reclassified unamortized debt issuance costs reported in our June 2, 2015 Consolidated Balance Sheets.Those reclassifications are reflected in the prior year amounts shown below for total assets. As previously discussed in Notes 5 and 7 to the Condensed Consolidated Financial Statements, during the 13 weeks ended December 1, 2015, we entered into an agreement to sell eight Company-owned Lime Fresh restaurants in Florida for approximately $6.3 million, which we expect to complete over the remainder of fiscal year 2016, and closed the remaining 11 Company-owned Lime Fresh restaurants. Financial results by reportable segment for the 13 and 26 weeks ended December 1, 2015 and December 2, 2014 are as follows (in thousands): Thirteen weeks ended Twenty-six weeks ended December 1, 2015 December 2, 2014 December 1, 2015 December 2, 2014 Revenues: Ruby Tuesday concept $ Lime Fresh concept Total revenues $ Segment profit/(loss): Ruby Tuesday concept $ Lime Fresh concept ) Total segment profit $ Depreciation and amortization: Ruby Tuesday concept $ Lime Fresh concept Support center and other Total depreciation and amortization $ Closures and impairments, net: Ruby Tuesday concept $ Lime Fresh concept Support center and other – 1 – Total closures and impairments, net $ Capital expenditures: Ruby Tuesday concept $ $ Lime Fresh concept 87 Support center and other Total capital expenditures $ $ 17 Total assets by reportable segment are as follows (in thousands): December 1, 2015 June 2, 2015 Total assets: Ruby Tuesday concept $ $ Lime Fresh concept Support center and other Total assets $ $ The following is a reconciliation of segment profit to loss before income taxes for the 13 and 26 weeks ended December 1, 2015 and December 2, 2014 (in thousands): Thirteen weeks ended Twenty-six weeks ended December 1, 2015 December 2, 2014 December 1, 2015 December 2, 2014 Segment profit $ Less: Depreciation and amortization ) Unallocated general and administrative expenses ) Preopening expenses – ) – ) Trademark impairment ) – ) – Interest expense, net ) Other expense, net ) Loss before income taxes $ ) $ ) $ ) $ ) NOTE 12 – COMMITMENTS AND CONTINGENCIES Litigation We are presently, and from time to time, subject to pending claims and lawsuits arising in the ordinary course of business.We provide reserves for such claims when payment is probable and estimable in accordance with GAAP.At this time, in the opinion of management, the ultimate resolution of pending legal proceedings, including the matter referred to below, will not have a material adverse effect on our operations, financial position, or cash flows. On July 23, 2014, a case styled Kimberly LaFrance, et al. v. Ruby Tuesday, Inc., was filed against the Company in the State of New York Supreme Court, County of Onondaga on behalf of the plaintiff and all other similarly situated individuals.The plaintiff alleged violations of certain wage notice requirements under New York law and sought wages, liquidated damages and attorneys’ fees.The matter was removed to the United States District Court for the Northern District of New York.On November 20, 2014, the Company filed a motion to dismiss, which was followed by motions filed by the plaintiff on December 29, 2014, for class certification, and on December 31, 2014, for partial summary judgment.The parties agreed to mediate the case, and on March 5, 2015, the court stayed all deadlines in the matter pending the completion of mediation.On August 5, 2015, the parties agreed to resolve the matter.The window for filing claims under the settlement agreement has closed, and the court has issued its final approval of the settlement.The parties are now undertaking the final steps to conclude the matter, which may take several months to complete.We believe that we have accrued an appropriate amount based on the agreement approved by the court. On January 7, 2016, the court granted the motion for final approval of the settlement without modification.After a thirty-day appeals period runs without the filing of any appeals, and none are anticipated, the settlement agreement and the court's final approval order will become effective, final, and binding.At that point, the Company has an obligation to fund the settlement per the terms of the settlement agreement.In connection with granting final approval of the settlement, the court also dismissed the case with prejudice on January 7, 2016. 18 NOTE 13 – FAIR VALUE MEASUREMENTS The following table presents the fair value of financial assets and liabilities measured on a recurring basis and the level within the fair value hierarchy in which the measurements fall (in thousands): Level December 1, 2015 June 2, Deferred compensation plan: other investments – Assets 1 $ $ Deferred compensation plan: other investments – Liabilities 1 ) ) During the 26 weeks ended December 1, 2015 there were no transfers among levels within the fair value hierarchy. The Ruby Tuesday, Inc. 2005 Deferred Compensation Plan (the “Deferred Compensation Plan”) and the Ruby Tuesday, Inc. Restated Deferred Compensation Plan (the “Predecessor Plan”) are unfunded, non-qualified deferred compensation plans for eligible employees.Assets earmarked to pay benefits under the Deferred Compensation Plan and Predecessor Plan are held by a rabbi trust.We report the accounts of the rabbi trust in our Condensed Consolidated Financial Statements.The investments held by these plans are considered trading securities and are reported at fair value based on third-party broker statements.The realized and unrealized holding gains and losses related to these investments, as well as the offsetting compensation expense, is recorded in Selling, general and administrative expense in the Condensed Consolidated Financial Statements. The investment in RTI common stock and related liability payable in RTI common stock, which are reflected in Shareholders’ Equity in the Condensed Consolidated Balance Sheets, are excluded from the fair value table above as these are considered treasury shares and reported at cost. The following table presents the fair value of assets measured on a non-recurring basis during the 13 weeks ended December 1, 2015 and the level within the fair value hierarchy in which the measurements fall (in thousands): Fair Value Measurements Level December 1, 2015 Long-lived assets held for sale 2 $ Long-lived assets held for use 2 Lime Fresh trademark 3 Total $ The following table presents losses recognized during the 13 and 26 weeks ended December 1, 2015 and December 2, 2014 resulting from non-recurring fair value measurements.The amounts presented are included in Closures and impairments, net and Trademark impairment in our Condensed Consolidated Statements of Operations and Comprehensive Loss (in thousands): Thirteen weeks ended Twenty-six weeks ended December 1,2015 December 2,2014 December 1,2015 December 2,2014 Included within continuing operations Long-lived assets held for sale Long-lived assets held for use 5,957 1,013 8,442 1,470 Lime Fresh trademark 1,999 - - Long-lived assets held for sale are valued using Level 2 inputs, primarily from information obtained through broker listingsor sales agreements.Costs to market and/or sell are factored into the estimates of fair value for those properties included in Assets held for sale on our Condensed Consolidated Balance Sheets. We review our long-lived assets (primarily property, equipment, and, as appropriate, reacquired franchise rights and favorable leases) related to each restaurant to be held and used in the business, whenever events or changes in circumstances indicate that the carrying amount of a restaurant may not be recoverable. 19 Long-lived assets held for use presented in the table above includes restaurants or groups of restaurants that we have impaired.From time to time, the table will also include closed restaurants or surplus sites not meeting held for sale criteria that have been offered for sale at a price less than their carrying value. The fair values of our long-lived assets held for use are based on broker estimates of the value of the land, building, leasehold improvements, and other residual assets (Level 2) or discounted cash flow estimates using unobservable inputs (Level 3). Our financial instruments at December 1, 2015 and June 2, 2015 consisted of cash and cash equivalents, accounts receivable and payable, and long-term debt.The fair values of cash and cash equivalents and accounts receivable and payable approximated their carrying values because of the short-term nature of these instruments.The carrying amounts and fair values of our long-term debt, which are not measured on a recurring basis using fair value, are as follows (in thousands): December 1, 2015 June 2, 2015 (as adjusted) Carrying Value Fair Value (Level 2) Carrying Value Fair Value (Level 2) Long-term debt (Level 2) We estimated the fair value of debt using market quotes and calculations based on market rates. NOTE 14 – SUPPLEMENTAL CONDENSED CONSOLIDATING FINANCIAL STATEMENTS As discussed in Note 6 to the Condensed Consolidated Financial Statements, the Senior Notes held by Ruby Tuesday, Inc. (the “Parent”) are guaranteed on a senior unsecured basis by our existing and future domestic restricted subsidiaries, subject to certain exceptions (the “Guarantors”).Each of the Guarantors is wholly-owned by Ruby Tuesday, Inc.None of the few remaining subsidiaries of Ruby Tuesday, Inc., which were primarily created to hold liquor license assets, guarantee the Senior Notes (the “Non-Guarantors”).Our Non-Guarantor subsidiaries are immaterial and are aggregated within the Parent information disclosed below. The following condensed consolidating financial information, which has been prepared in accordance with the requirements for presentation of Rule 3-10(f) of Regulation S-X promulgated by the Securities and Exchange Commission, presents the condensed consolidating financial information separately for the Parent, the Guarantors, and elimination entries necessary to consolidate the Parent and Guarantors.Investments in wholly-owned subsidiaries are accounted for using the equity method for purposes of the consolidated presentation.The principal elimination entries eliminate investments in subsidiaries and intercompany balances and transactions. 20 Condensed Consolidating Balance Sheet As of December 1, 2015 (In thousands) Parent Guarantors Eliminations Consolidated Assets Current assets: Cash and cash equivalents $ $ $
